Citation Nr: 0842668	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a temporary evaluation of 100 percent under 38 
C.F.R. § 4.30 beyond June 30, 2004 for convalescence 
following right knee arthroscopy for service-connected 
residuals of meniscectomy, right knee status post anterior 
ligament reconstruction with hamstring tendon, 
semitendinosus.  


REPRESENTATION-

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

During the hearing, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence includes lay evidence concerning the veteran's 
physical condition.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800. 


FINDING OF FACT

The evidence shows that following a right knee arthroscopy on 
June 14, 2004, the veteran needed the continual use of 
crutches until the middle of July 2004.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating 
under 38 C.F.R. § 4.30 to July 31, 2004 for convalescence 
following right knee arthroscopy for the veteran's service-
connected residuals of meniscectomy, right knee status post 
anterior ligament reconstruction with hamstring tendon, 
semitendinosus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Extension of Temporary Total 
Evaluation

The veteran seeks entitlement to an extension of a temporary 
total evaluation beyond June 30, 2004.  In that regard, the 
Board specifically notes that the veteran indicated that he 
should receive a temporary total rating for convalescence for 
a period of one to two months beyond his current evaluation 
because he had difficulty with is right and was on crutches 
until the middle of July and was unable to completely return 
to work until approximately the middle of August.  See August 
2008 Board hearing transcript.    

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).

Extensions for periods of one, two, or three months beyond 
the initial three months may be made under subparagraphs (1), 
(2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval 
may be obtained from the Adjudication Officer for extensions 
of one or more months, up to six months beyond the initial 
six-month period, under subparagraphs (2) or (3) of 38 C.F.R. 
§ 4.30(a).  38 C.F.R. § 4.30(b).

Convalescence is defined as "the stage of recovery following 
an attack of disease, a surgical operation, or an injury."  
Felden v. West, 11 Vet. App. 427, 430 (1998) citing WBSTERS'S 
NEW WORLD DICTIONARY 85 (3rd College ed. 1998). Recovery is 
defined as "the act of regaining or returning toward a 
normal or healthy state."  Felden, 11 Vet. App. at 430 
citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986).  In 
other words, the purpose of a temporary total rating under 
the criteria of 38 C.F.R. § 4.30 is to aid the veteran during 
the immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  The Court has 
determined that the inability to return to any employment 
indicates a need for continuing convalescence under 38 C.F.R. 
§ 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

The evidence of record shows that the veteran underwent an 
arthroscopic treatment of the trochlear chondromalacia of the 
right knee on May 14, 2004.  Two weeks after the surgery the 
veteran appeared for follow up treatment on May 28, 2004.  
The physician assistant noted that the veteran had a two-week 
recovery period.  He reported that the veteran was on non-
weight bearing status and he was walking with crutches.  The 
veteran was tolerating the pain with oxycodone prn.  The 
veteran's knee had minimal swelling and the suture site was 
clean and dry with no signs of an infection.  He was 
discharged from the clinic and told to follow up with his 
primary care physician.  The veteran sought follow up 
treatment with his primary care physician on June 2, 2004.  
The physician assistant noted that the veteran ambulated with 
crutches with no apparent distress.  The veteran was sent to 
the orthopedic clinic to see a licensed vocational nurse 
regarding a statement about his functional status.  The 
record contains an orthopedic status report dated June 2, 
2004 that indicated the veteran was able to perform regular 
work as of May 28, 2004.  The nurse did not specify a 
recovery time, but noted that the veteran should proceed with 
activity as tolerated by the right knee.  The veteran 
complained of joint pain of the right knee on June 23, 2004.  
The physician noted that the veteran's right knee had a 
healed surgical scar, the right knee was tender with crepitus 
and the veteran had decreased extension of the right knee.  
He was provided with Tylenol # 3 for pain.  The veteran 
sought treatment again for right knee pain on July 13, 2004.  
The physician assistant reported that the veteran was in no 
apparent distress, that he was ambulatory and there was no 
effusions of the knee.

The veteran testified during the August 2008 travel Board 
hearing that he had challenges with his right knee until mid-
July.  Specifically, he stated that he was able to at least 
start walking around and participate in some aspects of his 
landscaping business by mid-July.  However, he was not able 
to work fully until mid-August.  The Board notes that the 
veteran submitted a notarized affidavit from the landscaper 
he hired to run his business while he was recovering from the 
surgery.  He asserted that after the veteran's surgery he saw 
the veteran at home walking with his crutches.  He observed 
that the veteran's knee was swollen and he had great 
difficulty bending his knee and walking.  The hired 
landscaper noted that these problems continued for a month 
and a half.  

The Board acknowledges that there is no medical evidence of 
record relevant to the veteran's use of crutches beyond the 
June 2, 2004 VA treatment records discussed above.  However, 
the Board finds that the veteran is competent to report that 
he required the use of crutches through mid July of 2004.  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (lay evidence is acceptable to prove 
the occurrence of symptomatology when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons).  In addition, as the lay statements from the 
landscaper are based on personal knowledge of observing the 
veteran, the Board considers those statements to be competent 
evidence that the veteran needed the use of crutches until 
the middle of July 2004.  The Board finds that the lay 
statements from the veteran and the landscaper are credible 
as they are relatively consistent with each other and the 
veteran's statements have been consistent over the entire 
appeals period.  

In light of the foregoing, the Board resolves any reasonable 
doubt in the veteran's favor in finding that extension of a 
temporary total disability rating for service-connected 
residuals of meniscectomy, right knee status post-anterior 
ligament reconstruction with hamstring tendon, semitendinosus 
is warranted through July 31, 2004.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R § 4.30.  


ORDER

Entitlement to extension of a temporary evaluation of 100 
percent through July 31, 2004 is granted for service-
connected residuals of meniscectomy, right knee status post 
anterior ligament reconstruction with hamstring tendon, 
semitendinosus, subject to the laws and regulations coverning 
the payment of monetary awards.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


